
	

113 HR 2809 IH: To delay the application of the Patient Protection and Affordable Care Act.
U.S. House of Representatives
2013-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2809
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2013
			Mrs. Blackburn (for
			 herself, Mr. Meadows,
			 Mr. Wilson of South Carolina,
			 Mr. Price of Georgia,
			 Mr. Yoder, and
			 Mr. Harris) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Ways and Means,
			 Education and the
			 Workforce, the
			 Judiciary, Natural
			 Resources, Rules,
			 House Administration, and
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To delay the application of the Patient Protection and
		  Affordable Care Act.
	
	
		1.Delay in application of
			 Patient Protection and Affordable Care Act
			(1)One-year delay
			 in PPACA provisions scheduled to take effect on or after January
			 1,
			 2014Notwithstanding any other provision of law,
			 any provision of (including any amendment made by) the Patient Protection and
			 Affordable Care Act (Public Law 111–148) or of title I or subtitle B of title
			 II of the Health Care and Education Reconciliation Act of 2011 (Public Law
			 111–152) that is otherwise scheduled to take effect on or after January 1,
			 2014, shall not take effect until the date that is one year after the date on
			 which such provision would otherwise have been scheduled to take effect.
			(2)One-year
			 suspension of certain tax increases already in effectNotwithstanding any other provision of law,
			 in the case of any tax which is imposed or increased by any provision of
			 (including any amendment made by) the Patient Protection and Affordable Care
			 Act (Public Law 111–148) or of title I or subtitle B of title II of the Health
			 Care and Education Reconciliation Act of 2011 (Public Law 111–152), if such tax
			 or increase takes effect before January 1, 2014, such tax or increase shall not
			 apply during the 1-year period beginning on such date.
			
